         Case 1:16-cv-06392-JPO Document 207 Filed 07/15/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 VR OPTICS, LLC,

      Plaintiff,

 v.                                                           No. 1:16-cv-6392 (JPO)

 PELOTON INTERACTIVE, INC., a Delaware                      NOTICE OF MOTION
 Corporation,                                            FOR SUMMARY JUDGMENT

      Defendant.

 ______________________________________

 PELOTON INTERACTIVE, INC.,

      Third-Party Plaintiff,

 v.

 VILLENCY DESIGN GROUP, LLC, ERIC
 VILLENCY and JOSEPH COFFEY,

      Third-Party Defendants.


       PLEASE TAKE NOTICE that on a date and time to be set by the Court, Third-Party

Defendants Villency Design Group, LLC, Eric Villency and Joseph Coffey, and Plaintiff and

Counterclaim-Defendant VR Optics, LLC, through their attorneys Hartmann Doherty Rosa

Berman & Bulbulia, LLC, will move before the Hon. J. Paul Oetken, U.S.D.J., at the United States

District Court for the Southern District of New York, 40 Foley Square, New York, NY 10007,

pursuant to Rule 56 of the Federal Rules of Civil Procedure, for entry of an order granting summary

judgment in favor of Third-Party Defendants and against Peloton Interactive, Inc. on all of

Peloton’s third-party claims; and granting summary judgment in favor of Plaintiff and
         Case 1:16-cv-06392-JPO Document 207 Filed 07/15/19 Page 2 of 2



Counterclaim-Defendant VR Optics, LLC and against Peloton Interactive, Inc. on Peloton’s third

counterclaim for intentional interference with contractual relationship.

       PLEASE TAKE FURTHER NOTICE that in support of this motion Third-Party

Defendants and Counterclaim-Defendant will rely upon the accompanying Memorandum of Law,

Declaration of Paul S. Doherty III, Esq. with exhibits, and Local Rule 56.1 Statement of

Undisputed Material Facts.

                                                     Respectfully submitted,

                                                      /s/ Paul S. Doherty III
                                                     Paul S. Doherty III, Esq.
                                                     HARTMANN DOHERTY ROSA
                                                     BERMAN & BULBULIA, LLC
                                                     800 Third Ave., 28th Floor
                                                     New York, NY 10022
                                                     (212) 344-4619
                                                     pdoherty@hdrbb.com

                                                     Attorneys for Plaintiff/Counterclaim-
                                                     Defendant VR Optics, LLC and
                                                     Third-Party Defendants Villency Design
                                                     Group, LLC, Eric Villency and Joseph
                                                     Coffey


Dated: July 1, 2019




                                               -2-
